Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 02/18/2020 in which claims 01-10 are pending ready for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Jeffrey Gluck on 03/10/2021.
The application has been amended as follows:
In claim 1, Lines 1-9 “A spectrometer, comprising:
a radiation source of a spark generator type, 
an entrance slit, 
a dispersive element, 
a plurality of detectors, 

a trigger unit optically coupled to the sector shutter, wherein the axis of rotation of the sector shutter is non-parallel to a connecting line between the source and the entrance slit.” 
Has been changed to – A spectrometer, comprising:
a radiation source of a spark generator type generating incident radiation with a plurality of wavelengths in the range of visible light and UV light;
an entrance slit; 
wherein the incident radiation enters through the entrance slit, and passes to a dispersive element and then onto a plurality of detectors, 
a sector shutter having an axis of rotation, and 
a trigger unit optically coupled to the sector shutter, wherein the axis of rotation of the sector shutter is non-parallel to a connecting line between the radiation source and the entrance slit.--



Allowable Subject Matter
Claims 1-10 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses a spectrometer, comprising a radiation source of a spark generator type generating 
The closest prior art, Witzig et al (US 2019/0170580 A1) discloses a spectrometer comprising a slit, a radiation source of a spark generator type, a trigger unit, a dispersive element, and sensors. Witzig does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claim 1; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 2-10 are allowed due to their dependency of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s argument, see amendments, filed 02/18/2021, with respect to claims 1-10 they have been fully considered and are persuasive.  The 35 USC § 102/103 rejection of claims 1-10 have been withdrawn. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256.  The examiner can normally be reached on Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886